Title: To Thomas Jefferson from John Hollins, 23 December 1823
From: Hollins, John
To: Jefferson, Thomas


 Dear Sir,
Baltimore
23 Decemr 1823
In the 5th volume of Wait’s state papers, 2nd edition, page 19, there is the following caption of a public document—“Message from the President of the U. States relative to French spoliations in Spanish ports, Decem 21. 1803” The message is not there, but immediately under the caption is the following note in brackets [“Message &c recalled & copy not to be found, it could not, however, be published, as negociations on the subject are still pending”]It is said that the message & documents are not now to be found in the Department of State, I think it probable that you may still be in possession of them, & the political circumstance, which caused their recal may have passed away, & removed every obstacle to the use of the message & the accompanying documentsIf they could be procured, with liberty to use them, I think that they would have very great weight in support of my claims against Spain, now before the comms under the Florida treaty.—They woud illustrate the history of that period, & of those proceedings, with far more power & authority than any other evidence now to be produced.—As I can see no indelicacy or impropriety in my writing to you on the subject, stating the use which I propose to make of them at all events I am so well acquainted with your liberality and courtesy, that I am sure you will not take the application amiss.—I remain very respectfully yr obdt StJno HollinsAn answer as soon as convenient will be much esteemed